DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In the response filed 11/3/21, Applicant has amended claims 1, 3, 6, 8, 13 and 18, and added new claims 23-25.  Applicant has amended independent claims 1, 13 and 18 to include limitations associated with a pilot signal statistic calculator calculating a cross-correlation of symbols associated with RF energy of a received signal with a pilot signal.  Applicant argues that the cited prior art of record fails to disclose these claim features.  In view of the amendment, the prior art rejection has been revised, and includes newly cited prior art references to Sun et al. and Muraoka et al. to address the added claim limitations as indicated below.  The double patenting rejection is also revised based on the claim amendment, as presented below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,333,693 (hereinafter "‘693 Patent"). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are rendered obvious by the claims of the ‘693 Patent.
Regarding claims 1, 13 and 19 of the instant application, claim 1 of the ‘693 Patent discloses a corresponding apparatus, comprising a plurality of antennas, first and second transceivers, a first communication detector with a first statistic calculator and a first comparator, 
Regarding claim 2 of the instant application, see claim 2 of the ‘693 Patent.
Regarding claim 3 of the instant application, see claim 1 of the ‘693 Patent.
Regarding claim 4 of the instant application, see claim 3 of the ‘693 Patent.
Regarding claim 5 of the instant application, see claim 6 of the ‘693 Patent.
Regarding claim 6 of the instant application, see claim 7 of the ‘693 Patent.
Regarding claim 7 of the instant application, see claim 4 of the ‘693 Patent.
Regarding claim 8 of the instant application, see claim 8 of the ‘693 Patent, where a 5G protocol is known to use mmWave frequencies in a 28 GHz band, rendering use of such frequency in claim 8 of the instant application obvious.
Regarding claim 9, implementation of the apparatus as an electronic device comprising a mobile phone, smartwatch, server, laptop, tablet or desktop computer would have been obvious o one of ordinary skill in the art.
Regarding claim 10 of the instant application, see claim 1 of the ‘693 Patent.
Regarding claims 11 and 12 of the instant application, see claims 12 and 16 of the ‘693 Patent.
Regarding claims 13 and 18 of the instant application, also see claims 12 and 16 of the ‘693 Patent.
Regarding claim 14 of the instant application, see claim 13 of the ‘693 Patent.

Regarding claims 16 and 17 of the instant application, see claim 16 of the ‘693 Patent.
Regarding claim 17 of the instant application, see claim 14 of the ‘693 Patent.
Regarding claim 18 of the instant application, see claim 15 of the ‘693 Patent.
Regarding claim 19 of the instant application, see claim 16 of the ‘693 Patent.
Regarding claim 20 of the instant application, a 5G protocol is known in the art, rendering use of symbols associated with 5G systems in claim 8 of the instant application obvious.
Regarding claims 21 and 22, see claim 16 of the ‘693 Patent.
Regarding claims 23-25, see claim 10 of the ‘693 Patent.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 13 of U.S. Patent No. 10,841,076 (hereinafter "‘076 Patent").
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are rendered obvious by the corresponding claims of the ‘076 Patent.
Regarding application claim 1, claims 8 and 13 of the instant application disclose a corresponding apparatus, where the only feature missing from the ’076 Patent claims lies in the use of autocorrelation vs. cross-correlation in an additional statistic calculator.  However, one skilled in the art would recognize that both types of correlations may be used as obvious variants of one another in detection of a received signal, as an autocorrelation is a special type of a cross-correlation.  Further, claim 13 of the ‘076 Patent specifies that the first statistic calculator corresponds to a pilot signal statistic calculator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 10-12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Goodson et al. U.S. Patent App. Pub. No. 2016/0173241 (hereinafter “Goodson”) in view of Ginggen et al. U.S. Patent App. Pub. No. 2006/0220901 (hereinafter “Ginggen”), Sun et al. U.S. Patent App. Pub. No. 2012/0135780 (hereinafter “Sun”) and Muraoka et al. U.S. Patent App. Pub. No. 2011/0085612 (hereinafter “Muraoka”).
Regarding claim 1, Goodson discloses an apparatus comprising a plurality of antennas (see Fig. 2 – antennas 202a, 202b; Fig. 3 – 302, 304), a first transceiver (i.e. 204a – Fig. 2) configured to receive signals from a first antenna (202a) of the plurality of antennas, a statistic calculator (i.e. correlator 208, summer 210, correlator 214, summer 216) coupled to the first transceiver and configured to calculate a statistic including a cross-correlation of symbols indicative of radio frequency (RF) energy received from the first antenna and a second antenna of the plurality of antennas in a particular frequency band of a wireless spectrum via the first transceiver (see ¶¶ [0033]-[0036]), a comparator 217 coupled to the statistic calculator and configured to provide a signal indicative of a wireless communication signal in the particular frequency band based, at least in part, on a comparison of the statistic with a threshold (¶ [0036]), and a decoder 217 coupled to the comparator and configured to receive the signal indicative of the wireless communication signal (see ¶¶ [0024]-[0027], [0034]-[0036]).

Goodson and Ginggen do not expressly disclose a pilot statistic calculator coupled to the first transceiver and configured to calculate a cross-correlation of symbols indicative of the RF energy with a pilot signal.  Sun discloses use of a pilot statistic calculator (spectrum sensor unit 27) in a cognitive radio communication system to detect a communication signal in a signal received at an antenna using a pilot channel in a first spectrum sensing (step S2) followed by a subsequent spectrum sensing (step S5) (see Fig. 2, ¶ [0045]), and Muraoka discloses a cognitive radio system employing spectrum sensing where a received signal is cross-correlated with a pilot 
Regarding claim 3, Goodson further discloses a second transceiver (i.e. 204b, 204c) configured to receive signals from at least the second antenna (i.e. 202b) of the plurality of antennas, wherein the symbols indicative of radio frequency (RF) energy received from the first and second antennas includes symbols indicative of RF energy received from the second antenna in another particular portion of the wireless spectrum via the second transceiver, as Goodson discloses that parameters including a number of channel frequencies may be employed (¶ [0018]) such the signal determination is made for a plurality of channels (see ¶ [0028]).
Regarding claim 4, Goodson further discloses that the symbols indicative of the RF energy received from at least two of the plurality of antennas correspond to a first plurality of symbols received from a first receive path of the first transceiver and a second plurality of symbols received from a second receive path of the second transceiver (see Figs. 2-3).
Regarding claim 7, Goodson further discloses that the system can be implemented using computer instructions executed on a computer (¶ [0047]), where the comparator is configured to compare the cross correlation of the symbols to the threshold (¶ [0036]).
Regarding claim 10, Goodson further discloses that each detected signal may be demodulated or decoded in each frequency channel (¶ [0031]).

Regarding claim 12, Goodson further discloses calculating a duration for the correlation corresponding to the signals being examined (¶ [0040]), and further teaches that the signals being examined correspond to symbols (¶ [0045]) and the duration is based on the known length of a signal/symbol (¶ [0042]).
Regarding claim 23, in the proposed combination of Goodson with Ginggen, Sun and Muraoka, Sun discloses that multiple spectrum sensings are performed (S2, S5), where the first pilot spectrum sensing (S2) is performed prior to the second spectrum sensing (S5) (see Fig. 2), Muraoka discloses that pilot spectrum sensing involves a pilot signal statistic calculation (Figs. 4-5, ¶[0206]), and Sun further discloses that the results of the first spectrum sensing are used to inform the second spectrum sensing (via steps S3, S4; ¶¶ [0046]-[0049]), and this is considered part of the overall second detection and comparison operation where statistics of the pilot correlation are provided for the second sensing/detection.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goodson in view of Ginggen, Sun and Muraoka, as applied above, and further in view of Nuzman et al. U.S. Patent App. Pub. No. 2017/0310436 (hereinafter “Nuzman”).
Regarding claim 2, Goodson in combination with Ginggen, Sun and Muraoka disclose an apparatus having a decoder as described above, the decoder configured to decode the wireless communication signal responsive to a signal indicative of the presence of the wireless communication signal (see Goodson, ¶¶ [0031], [0036]), but do not disclose that the decoder decodes the symbols of the wireless communication signal in accordance with a decoding matrix.
.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Goodson in view of Ginggen, Sun and Muraoka, as applied above, and further in view of Takahashi et al. U.S. Patent App. Pub. No. 2009/0147893 (hereinafter “Takahashi”).
Regarding claim 5, Goodson in combination with Ginggen, Sun and Muraoka disclose an apparatus as described above, but do not disclose that symbols indicative of RF energy received from the first and second antennas include symbols from guard interval time periods.
Takahashi discloses that a signal detection unit may use information including changes in between-antenna correlation, and detect an OFDM preamble signal to determine if a received signal is a desired signal (¶ [0126]).  Further, Official Notice is taken that it is well known in the art that in OFDM, a guard interval can be used as a preamble.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to detect symbols during an OFDM preamble/guard interval, as suggested by Takahashi, in the apparatus of the Goodson in the proposed combination, to improve signal detection as guard intervals include known preamble symbols with good correlation properties for signal detection.
Regarding claim 6, in the proposed combination, the symbols from the guard interval time period correspond to symbols from an OFDM guard interval time period (see Takahashi – Fig. 2A, ¶ [0130]).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goodson in view of Ginggen, Sun and Muraoka, as applied to claim 1 above, and further in view of Sawai et al. U.S. Patent App. Pub. No. 2010/0091911 (hereinafter “Sawai”).
Regarding claims 8 and 9, Goodson in combination with Ginggen, Sun and Muraoka disclose an apparatus comprising a plurality of antennas, a transceiver and a decoder for detecting signals, as described above, but do not disclose that the frequency band of the detected signals is an E band, a 28 GHz mmWave band or a 60 GHz V frequency band, and the apparatus is an electronic device comprising a mobile phone, smartwatch, server, laptop, tablet or desktop.
Sawai discloses a wireless device comprising a correlation section which is employed in a communication utilizing a 60 GHz mmWave frequency band and may be a cellular phone (¶ [0161]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ the apparatus of Goodson, Ginggen, Sun and Muraoka in a system employing 60 GHz frequencies, or in a mobile phone as a matter of design consideration, where use of the apparatus in such a system would yield the advantages of improved signal detection provided by Goodson.
Claims 13, 16, 18, 19, 21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Goodson in view Sun and Muraoka.
Regarding claim 13, Goodson discloses a method comprising: receiving, from first and second antennas (e.g. Fig. 2: antennas 202a, 202b; Fig. 3: 302, 304) respective radio frequency (RF) energies; cross-correlating symbols indicative of RF energy associated with the first antenna with symbols indicative of RF energy associated with the second antenna to calculate a cross-correlation statistic (see ¶¶ [0025], [0033]-[0036]), wherein cross-correlating symbols indicative of RF energy associated with the first antenna with symbols indicative of RF energy x0) are multiplied with symbols indicative of RF energy associated with the second antenna (i.e. x1, see ¶ [0037], Eq. 1), calculating a symbol duration based on a time period in which a symbol of the symbols indicative of RF energy associated with the first antenna is received, as Goodson discloses calculating a duration for the correlation corresponding to the signals being examined (¶ [0040]), the time based on the known length of a signal (i.e. symbol) (¶ [0042]), and calculating the cross-correlation statistic based on the combined RF energies and the symbol duration (see ¶ [0038]); cross-correlating; comparing, at a statistic calculator, the statistic to a threshold that indicates whether a wireless communications signal including encoded data is present, as Goodson discloses a comparator 217 coupled to a statistic calculator configured to provide a signal that indicates whether a wireless communication signal included encoded data is present based on comparison of the statistic with a threshold (¶ [0036]); and based on the wireless communication signal being present, providing a signal indicative of the wireless communication signal including the encoded data to a decoder (i.e. decoder 217, see ¶¶ [0024]-[0027], [0034]-[0036]).
Goodson does not expressly disclose cross-correlating symbols indicative of RF energy associated with the first antenna with a pilot signal.  Sun discloses use of spectrum sensing in a cognitive radio communication system comprising detecting a communication signal in a signal received at an antenna using a pilot channel in a first spectrum sensing (step S2) followed by a subsequent spectrum sensing (step S5) (see Fig. 2, ¶ [0045]), and Muraoka discloses a cognitive radio system employing spectrum sensing where a received signal is cross-correlated with a pilot signal to detect presence of a radio signal (see Figs. 4-5, ¶[0206]).  It would have been obvious to 
Regarding claim 16, Goodson further discloses that combining the RF energies received at each of the first and second antennas comprises transposing the symbols indicative of RF energy associated with the second antenna and multiplying the transposed symbols indicative of RF energy associated with the second antenna with the symbols indicative of RF energy associated with the first antenna to generate an intermediate result (see ¶ [0037], Eq. 1, Fig. 3).
Regarding claim 24, in the proposed combination of Goodson with Sun and Muraoka, Sun discloses that multiple spectrum sensings are performed (S2, S5), where the first pilot spectrum sensing (S2) is performed prior to the second spectrum sensing (S5) (see Fig. 2), Muraoka discloses that pilot spectrum sensing involves a cross-correlation to calculate a pilot signal statistic (Figs. 4-5, ¶[0206]), and Sun further discloses that the results of the first spectrum sensing are used to inform the second spectrum sensing (via steps S3, S4; ¶¶ [0046]-[0049]), and this is considered part of the overall second detection and comparison operation where statistics of the pilot correlation are provided for the second sensing/detection.
Regarding claim 18, Goodson discloses an apparatus comprising: a plurality of antennas (e.g. Fig. 2: antennas 202a, 202b; Fig. 3: 302, 304); a first transceiver (i.e. 204a) configured to receive a first RF signal from a first antenna of the plurality of antennas; a second transceiver (i.e. 204b) configured to receive a second RF signal from a second antenna of the plurality of antennas; a first communication detector (i.e. channelized correlator 208, channelized summer 
Goodson does not expressly disclose a pilot statistic calculator configured to calculate a cross-correlation of symbols indicative of the RF energy or the symbols indicative of the second RF energy with a pilot signal.  Sun discloses use of a pilot statistic calculator (spectrum sensor unit 27) in a cognitive radio communication system to detect a communication signal in a signal received at an antenna using a pilot channel in a first spectrum sensing (step S2) followed by a subsequent spectrum sensing (step S5) (see Fig. 2, ¶ [0045]), and Muraoka discloses a cognitive radio system employing spectrum sensing where a received signal is cross-correlated with a pilot signal to detect presence of a radio signal (see Figs. 4-5, ¶[0206]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a pilot statistic calculator to perform first spectrum sensing using a pilot signal, as suggested by 
Regarding claim 19, Goodson further discloses a decoder 217 coupled to the comparator and configured to receive the signal indicative of the wireless communication signal including encoded data in the first or second RF signals (see ¶¶ [0024]-[0027], [0034]-[0036]).
Regarding claim 21, Goodson further discloses that to calculate the statistic, the statistic calculator is configured to combine the RF energy received at each of the first and second antennas via channelized summer 210 (Fig. 2).
Regarding claim 25, in the proposed combination of Goodson with Sun and Muraoka, Sun discloses that multiple spectrum sensings are performed (S2, S5), where the first pilot spectrum sensing (S2) is performed prior to the second spectrum sensing (S5) (see Fig. 2), Muraoka discloses that pilot spectrum sensing involves a pilot signal statistic calculation (Figs. 4-5, ¶[0206]), and Sun further discloses that the results of the first spectrum sensing are used to inform the second spectrum sensing (via steps S3, S4; ¶¶ [0046]-[0049]), and this is considered part of the overall second detection and comparison operation where statistics of the pilot correlation are provided for the second sensing/detection.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Goodson in view Sun and Muraoka as applied to claim 13 above, and further in view of Ginggen et al.
Regarding claim 14, Goodson combined with Sun and Muraoka disclose a method for determining presence of and decoding a communication signal, as described above, but do not disclose, based on the wireless communications signal being present, powering on the decoder.
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goodson in view Sun, Muraoka and Ginggen, as applied to claim 14 above, and further in view of Nuzman.
Regarding claim 15, Goodson in combination with Sun, Muraoka and Ginggen disclose a method for determining presence of and decoding a communication signal as described above, but do not disclose that the decoder decodes the symbols of the wireless communication signal in accordance with a decoding matrix.
Nuzman discloses use of a decoding matrix for decoding signals (see ¶ [0186]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a decoding matrix to decode signals as taught by Nuzman, in the apparatus of Goodson in the proposed combination, as it is a known way of using channel estimates to decode received data that would provide predictable results (see MPEP § 2143.I.A).
Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Goodson in view Sun and Muraoka, as applied above, and further in view of Patel et al. U.S. Patent No. 9,729,307 (hereinafter “Patel”).

Patel discloses that a correlation result can be normalized in accordance with the duration of the OFDM symbols (col. 4, ll. 24-29).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a normalization of the correlation result as a basis of OFDM symbol duration, as suggested by Patel, in the method and apparatus of Goodson in the proposed combination, as normalization is a known technique used to convert values to a common base for subsequent comparison.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Goodson in view Sun and Muraoka, as applied to claim 18 above, and further in view of Nuzman.
Regarding claim 20, Goodson in combination Sun and Muraoka disclose an apparatus with a decoder for decoding encoded data having a symbol duration as described above, but does not disclose that the data is transmitted and has a symbol duration in accordance with a 5G wireless protocol.
Nuzman discloses the implementation of 5G transceiver and radio terminals transmitting data symbols which thus have associated symbol durations in accordance with the 5G protocol (¶¶ [0049], [0107]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the apparatus of Goodson, Sun and Muraoka in a system employing a 5G protocol as a matter of design consideration, where use of the apparatus in a 5G system would yield the advantages of improved signal detection provided by Goodson in the proposed combination.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        2/25/2022